DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/20/2020. 
Claim(s) 2-12 and 14-20 are currently pending. 
Claim(s) 2 and 7 have been amended. 
Claim(s) 1 and 13 have been canceled. 
Claim(s) 16-20 have been added.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:  
Claim 3 has been provided with an improper status identifier, and as such, the individual status of each claim cannot be identified.  Appropriate correction is required.
Claim 16 recites “wherein the second side of the dielectric core facing outwardly from the longitudinal axis towards the wall of the tubular body”.  It appear the limitation should read “wherein the second side of the dielectric core faces outwardly from the longitudinal axis towards the wall of the tubular body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second electrode is disposed on the second side…" in lines 1-2.  Claim 2, from which claim 3 depends, recites “a second surface”.  However, the newly amended claim does not recite a “second side”.  Accordingly, it is not clear what constitutes a second side.  Further, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the elongated member".  Claim 2, from which claim 4 depends, recites “a member comprising a dielectric core”.  However, there is no prior recitation of an elongated member.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a third side defining a third channel”.  However, there is no prior recitation of a first side or a second side in claim 2, from which claim 6 depends.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “wherein the second side of the dielectric core facing outwardly from the longitudinal axis towards the wall of the tubular body”.  Claim 2, from which claim 16 depends, recites “a second surface”.  However, the newly amended claim does not recite a “second side”.  Accordingly, it is not clear what constitutes a second side.  Further, there is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the second side is another flat side”.  Claim 2, from which claim 17 depends, recites “a second surface” and further recites the term “planar”.  However, the newly amended claim does not recite a “second side” or a “first flat side”.  Accordingly, it is not clear what constitutes a “second side” and “another flat side”.  Further, there is insufficient antecedent basis for these limitation in the claim.
Claim 18 recites “the first flat side”.  Claim 2, from which claim 18 depends, recites “a first planar surface”.  However, the newly amended claim does not recite a “first flat side”.  Accordingly, it is not clear what constitutes a “first flat side”.  Further, there is insufficient antecedent basis for these limitation in the claim.
 
Allowable Subject Matter
Claims 1, 5, 7-12, 14-15, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach, or fairly suggest “the member having a chordal side contacting the wall of the tubular body at rounded contact locations circumferentially spaced from each other along the wall, the 
Regarding claims 5, 7-12, 14, 15, 19 and 20
	Claims 5, 7-12, 14, 15, 19 and 20 are allowed based on their dependency on claim 2.
Regarding claims 3, 4, 6 and 16-18
Claims 3, 4, 6 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments, see Remarks filed 11/20/2020, with respect to the rejection of claims 2-15 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  The ejection of claims 2-15 under 35 U.S.C. 103(a) has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721